Exhibit 10.2

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (the “Agreement”) is entered into as of the date
signed by the second party hereto between Douglas J. Wetmore (the “Employee”),
and International Flavors & Fragrances Inc., a New York corporation (the
“Company”).

 

WITNESSETH

 

WHEREAS, the Employee is employed by Company as Senior Vice President and Chief
Financial Officer; and

 

WHEREAS, the Company and the Employee have agreed that the Employee’s employment
with the Company shall terminate on August 31, 2008 (the “Separation Date”);

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Employee and the Company agree as follows:

 

1.       Termination of Employment Relationship; Resignation Officerships and
Directorships. On the Separation Date the Employee’s employment with all members
of the Company Group shall terminate.

 

2. Consideration to the Employee. The Company shall make the following payments
and provide the following additional benefits and consideration to the Employee,
subject to the Employee complying with Sections 3, 5, 6, 7, 8 and 9 hereof:

 

(a)    Salary and Benefits through the Separation Date. Through and including
the Separation Date, the Employee shall continue to be paid his current base
salary of $40,000.00 per month ($480,000 per year), and shall receive the
benefits set forth below.

 

(b)    Incentive Compensation. The Employee shall be entitled to the same annual
incentive compensation award in respect of 2008 under the Company’s Annual
Incentive Plan (“AIP”), promulgated under the Company’s Stock Award and
Incentive Plan (“SAIP”), that is paid to others with the same target award and
pre-established performance objectives as the Employee. Payout of the 2008 AIP
shall be prorated to reflect the time the employee served in 2008 through to the
separation date (i.e. 8/12ths of the annual award) and shall be paid to the

 

--------------------------------------------------------------------------------

Employee in early 2009 at the same time as incentive compensation awards under
the AIP are paid to employees of the Company generally. The Employee shall also
be entitled to receive the 88.9% of any award that is paid to others with the
same target award as the Employee in respect of Cycle VI (2006 – 2008) under the
Company’s Long-Term Incentive Plan (“LTIP”) under the SAIP, 55.6% of any award
that is paid to others with the same target award as the Employee in respect of
Cycle VII (2007 – 2009), and 22.2% of any award that is paid to others with the
same target award as the Employee in respect of Cycle VIII (2008 – 2010) under
the LTIP. Any earned Cycle VI, Cycle VII and Cycle VIII awards under the LTIP
shall be paid to the Employee in early 2009, 2010, and 2011 at the same times as
awards under such cycles of the LTIP are paid to other participants in such LTIP
cycles. The Employee shall not be entitled to any other incentive compensation,
whether under the AIP, LTIP or any other plans or programs, in respect of any
other year.

 

(c)    Severance Payments. The Severance Period shall be September 1, 2008
through and including August 31, 2010. The Employee shall receive semi-monthly
severance payments, except as set forth below, of $29,000, which is equal to the
sum of (i) his current semi-monthly base salary ($20,000) and (ii) $9,000, which
is an amount equal to one-twenty fourth of his average 2005, 2006, and 2007 AIP.
As a result, the Employee’s Severance Payments over the 24-month period shall
aggregate to $1,392,000. Severance Payments shall be made semi-monthly at the
same times as compensation is paid to exempt United States employees of the
Company. Payments will commence at the beginning of the 7th month after the
Employee’s separation date (March 1, 2009) and the first payment due will be
equal to $348,000 (representing 6 months of severance payments at $58,000 per
month). Thereafter, payments will be made semi-monthly.

 

(d)    Unused Vacation. The Employee has utilized all vacation entitlement in
respect of 2008. The Employee shall not be entitled to vacation pay in respect
of any other year.

 

(e)    Equity Compensation The exercisability, lapsing and forfeiture of the
Employee’s purchased restricted stock, restricted stock units, and stock settled
appreciation rights shall be governed by the provisions of various Equity Award
Agreements between the Employee and the Company except as otherwise provided in
this Section 2(e). In respect of the restricted stock units granted in December
2006 and the equity

 

--------------------------------------------------------------------------------

granted under the Equity Choice Program in 2006, 100% vesting will occur in the
normal course as if the Employee had remained an employee of the Company. With
respect to equity granted under the Equity Choice Program in 2007 and 2008,
these units, to the extent earned, will be pro-rated for time worked during the
particular equity cycle and will vest in accordance with the agreements, that
being May 2010 and May 2011 respectively. Specifically, equity granted in 2007
will be pro-rated at 44.4% and equity granted in 2008 will be pro-rated at
11.1%.

 

(f)    Pension and Other Benefits. The Employee is no longer covered by the
Company’s Pension Plan, including its Supplemental Pension Plan. He shall remain
vested in the benefits that he has accrued under the Pension Plan, the Company’s
Retirement Income Fund Plan (including the Company’s Supplemental Retirement
Income Plan) and the Company’s Deferred Compensation Plan, subject to any
forfeitures or other requirements of such plans. For the shorter of the
Severance Period or until the Employee becomes eligible to participate in
medical, dental and/or life insurance plans upon his commencement of new
“Employment,” as hereinafter defined (the “Supplemental Benefits Period”), the
Employee and his eligible dependents shall continue to participate in the
Company’s medical and dental plans and to be covered under the Company’s group
life insurance plan (including the Executive Death Benefit Plan), under the same
terms and conditions, and at the same contribution levels, as are applicable to
active employees of the Company. For the purpose of this Agreement, “Employment”
shall mean the Employee’s substantially full-time participation for monetary
compensation as an officer, employee, partner, principal or individual
proprietor in any entity or business. At the expiration of the Supplemental
Benefits Period the Employee shall be able to continue coverage under the
Company’s medical plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) for up to eighteen (18) months after the
expiration of the Supplemental Benefits Period by so requesting this option from
the Company and paying the applicable monthly premiums.

 

(g)    Company Car. On the Separation Date, the Employee shall have the choice
of either purchasing the automobile currently being provided to the Employee by
the Company, or returning it to the Company. Whether purchase or return, such
transaction shall be conducted in accordance with Company policy and
instructions.

 

--------------------------------------------------------------------------------

(h)    Financial Planning/Advice. Until the expiration of the Severance Period,
the Company shall reimburse the Employee up to a maximum of $20,000 for
financial, tax and estate planning advice. Reimbursement requests must include
appropriate receipts from an appropriate advisor and shall be sent to the
Company’s Senior Vice President, Human Resources.

 

(i)    Outplacement. The Company shall arrange for the Employee to have the
outplacement services of a firm selected by the Company and shall pay all fees
associated therewith. The Company agrees to cause such outplacement services to
be continued until the earlier of the expiration of the Severance Period or the
date on which the Employee accepts Employment. Alternatively, the Employee may
select an outplacement service provider of his choosing and the Company will
reimburse such fees for outplacement services up to a maximum amount of $40,000.
Reimbursement requests shall be handled as above.

 

(j)    Legal Fees. The Company shall reimburse the Employee up to a maximum of
$3,000 for legal fees incurred in negotiation and preparation of this Agreement.

 

(k)    Funding of Benefits Under this Agreement. The Company’s obligations under
this section 2 shall be added to those covered by the RABBI Trust evidenced by
the trust Agreement dated October 4, 2000 between IFF and First Union National
Bank, as Trustee (or any successor RABBI Trust) and to the extent that any
Company obligations are funded under the RABBI Trust, the Company’s obligations
under this Agreement should so be funded.

 

3. Noncompetition; Nonsolicitation. During the Severance Period, the Employee
agrees that he shall not solicit, induce, or attempt to influence any individual
who is an employee of the Company Group to terminate his or her employment
relationship with the Company Group, or to become employed by him or his
affiliates or any person by which he is employed, or interfere in any other way
with the employment, or other relationship, of the Company Group and any
employee thereof. The Employee also agrees that he, acting alone or with others,
directly or indirectly, shall not, during the Severance Period, either as
employee, employer, consultant, advisor, or director, or as an owner, investor,
partner, or shareholder unless the Employee’s interest is insubstantial, engage
in or become associated with a “Competitive Activity”. For this purpose, the
term “Competitive Activity” means any business or other endeavor

 

--------------------------------------------------------------------------------

that engages in a line of business in any geographic location that is
substantially the same as either (1) any line of operating business which the
Company or subsidiary engages in, conducts, or, to the knowledge of the
Employee, has definitive plans to engage in or conduct, or (2) any operating
business that has been engaged in or conducted by the Company or a subsidiary
and as to which, to the knowledge of the Employee, the Company or subsidiary has
covenanted in writing, in connection with the disposition of such business, not
to compete therewith. The Compensation Committee of the Board of Directors
shall, in the reasonable exercise of its discretion, determine which lines of
business the Company and its subsidiaries conduct on any particular date and
which third parties may reasonably be deemed to be in competition with the
Company and its subsidiaries.

 

4.       Entire Consideration. The Employee understands and agrees that the
payments and benefits provided for in this Agreement (a) are being provided to
him pursuant to the Company’s Executive Separation Policy (“ESP”) and he agrees
that the terms and conditions of the ESP, including those applicable to periods
subsequent to his employment, whether or not specified in this Agreement, shall
remain in full force and effect; (b) are the only payments and benefits to which
he is entitled relating to his employment and/or in connection with the
termination of his employment with the Company, and (b) are being provided to
him in consideration for his signing of the Agreement and the “Release,” as
defined in Section 5, which consideration he agrees is adequate and satisfactory
to him.

 

5.       Release. As a condition to the Employee’s entitlement to the
compensation, payments and benefits provided for in Section 2 hereof, the
Employee shall have executed and delivered to the Company a release in the form
attached hereto as Schedule I (the “Release”), and such Release shall have
become irrevocable. If the Employee exercises his right to revoke the Release in
accordance with the terms thereof, then this Agreement shall become null and
void ab initio.

 

6.       Non-Disparagement. Each of the Employee and the Company agrees that at
no time will either the Employee or any officer, director, employee or other
representative of the Company in any way denigrate, demean or otherwise say or
do anything, whether in oral discussions or in writing, that would cause any
third party, including but not limited to suppliers, customers and competitors
of the Company, to lower its perception about the integrity, public or private
image,

 

--------------------------------------------------------------------------------

professional competence, or quality of products or service, of the other or, in
the case of the Company, of any officer, director, employee or other
representative of the Company. If the Company is asked by a prospective employer
for a reference with respect to a new position for which the Employee is being
considered, without the Employee’s prior written consent the Company will do no
more than confirm the Employee’s dates of employment and salary history.

 

7.       Cooperation and Assistance. The Employee acknowledges that he may have
historical information or knowledge that may be useful to the Company in
connection with current or future legal, regulatory or administrative
proceedings. The employee will cooperate with the Company, both during the
Severance Period and thereafter, in the defense or prosecution of any such
claims that relate to events or occurrences that transpired during the
employee’s employment with the Company. The Employee’s cooperation in connection
with such claims or actions shall include being reasonably available, subject to
his other business and personal commitments, to meet counsel to prepare for
discovery or trial and to testify truthfully as a witness when reasonably
requested by the Company at reasonable times and with reasonable advance notice
to the Employee. The Company shall reimburse the Employee for any out-of-pocket
expenses including the reasonable fees of the Employee’s personal attorney,
which he incurs in connection with such cooperation.

 

8.       Return of Property. Except as otherwise provided in this Section 8, the
Employee expressly agrees that, on the Separation Date, he will return to the
Company all property of the Company Group including, but not limited to, any and
all files, computers, computer equipment and software and diskettes,
blackberries, documents, papers, records, accords, notes, agenda, memoranda,
plans, calendars and other books and records of any kind and nature whatsoever
containing information concerning the Company Group or their customers or
operations. The Employee affirms that he will not retain copies of any such
property or other materials. Notwithstanding the foregoing, the Employee shall
not be required to return his rolodexes, personal diaries and correspondence.

 

9.       Non-Disclosure. The Employee agrees to keep in confidence all trade
secrets and proprietary and confidential information of the Company Group,
whether patentable or not which he learned or of which he became aware or
informed during his employment by the Company (except to the extent disclosure

 

--------------------------------------------------------------------------------

is or may be required by a statute, by a court of law, by any governmental
agency having supervisor authority over the business of the Company or by an
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information), and not to directly or indirectly publish, disclose, market or
use, or authorize, advise, hire, counsel or otherwise procure any other person
or entity, directly or indirectly, to publish, disclose, market or use, any such
information. Both under such Security Agreement and under applicable law, such
obligations continue not only while the Employee is employed by the Company, but
after cessation of that employment. In amplification and not in limitation of
the foregoing, the Employee acknowledges that during his employment with the
Company, he has or may have acquired proprietary and confidential knowledge and
information of the Company Group, including but not limited to, fragrance and
flavor formulae, secret processes and products, qualities and grades of flavor
and fragrance ingredients and raw materials, including but not limited to aroma
chemicals, perfumery and flavor and fragrance compounding “know-how” and other
technical data belonging to or relating to the Company Group, and the identity
of customers and suppliers of the Company Group and the quantities of products
ordered by or from and the prices paid by or to those customers and suppliers.
In addition, the Employee has also acquired similar confidential knowledge and
information belonging to customers of the Company Group and provided to the
Company Group in confidence under written and oral secrecy agreements. The
Employee agrees to abide by the terms and conditions of this Section 9 both
during the Severance Period and thereafter.

 

10.    Tax and Withholding. Any Federal, State and/or local income, personal
property, franchise, excise or other taxes owed by the Employee as a result of
the payments or benefits provided under the terms of this agreement shall be the
sole responsibility and obligation of the Employee. The parties hereto agree and
acknowledge that the Company shall withhold from any payments made or benefits
provided to the Employee any and all amounts that are necessary to enable the
Company to satisfy any withholding or other tax obligation that arises in
connection with such payments or benefits, and the Company shall report any such
amounts that it determines are compensation income on a Form W-2.

 

11.    No Oral Modification. This Agreement may not be changed orally and no
modification, amendment or waiver of any provision contained in this Agreement,
or any future

 

--------------------------------------------------------------------------------

representation, promise or condition in connection with the subject matter of
this Agreement shall be binding upon any party hereto unless made in writing and
signed by such party.

 

12.    Resolution of Disputes. Any disputes under or in connection with this
Agreement shall, at the election of either party, be resolved by arbitration, to
be held in New York, New York in accordance with the rules and procedures of the
American Arbitration Association then in effect. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction.
Each party shall bear its own costs, including but not limited to attorneys’
fees, of the arbitration or any litigation arising out of this Agreement.
Pending the resolution of any arbitration or litigation, the Company shall
continue payment of all amounts due the Employee under this Agreement and all
benefits to which the Employee is entitled at the time the dispute arises.

 

13.    Severability. In the event that any provision of this Agreement or the
application thereof should be held to be void, voidable, unlawful or, for any
reason, unenforceable, the remaining portion and application shall remain in
full force and effect, and to that end the provisions of this Agreement are
declared to be severable.

 

14.    Governing Law. This Agreement is made and entered into, and shall be
subject to, governed by, and interpreted in accordance with the laws of the
State of New York and shall be fully enforceable in the courts of that state,
without regard to principles of conflict of laws.

 

15.    Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective heirs,
administrators, representatives, executors, successors and assigns, including
but not limited to (i) with respect to the Company, any entity with which the
Company may merge or consolidate or to which the Company may sell all or
substantially all of its assets, and (ii) with respect to the Employee, his
executors, administrators, heirs and legal representatives.

 

16.    Notices. All notices required pursuant to this Agreement shall be in
writing and shall be deemed given if mailed, postage prepaid, or if delivered by
fax or by hand, to a party at the address set forth below:

 

If to the Employee:

 

--------------------------------------------------------------------------------

 

Douglas J. Wetmore

[ADDRESS INTENTIONALLY OMITTED]

 

If to the Company:

 

International Flavors & Fragrances Inc.

521 West 57th Street

New York, New York 10019

 

Attention: Corporate Secretary

 

Any change in address by either party shall be effective when notified to the
other party as aforesaid.

 

18.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the effect of a signed original.

 

19.    Acknowledgement of Knowing and Voluntary Release; Revocation Right. The
Employee certifies that he has read the terms of this Agreement. The execution
hereof by the Employee shall indicate that this Agreement conforms to the
Employee’s understandings and is acceptable to him as a final agreement. It is
further understood and agreed that the Employee has had the opportunity to
consult with counsel of his choice, that he has in fact consulted with his own
counsel with respect to this Agreement and that he has been given a reasonable
and sufficient period of time of now less than 45 days in which to consider and
return this Agreement.

 

 

WHEREFORE, intending to be legally bound, the parties have agreed to the
aforesaid terms and indicate their agreement by signing below.

 

Douglas J. Wetmore

 

 

      /s/ DOUGLAS J. WETMORE

July 22, 2008

 

Douglas J. Wetmore

Date

 

 

INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

--------------------------------------------------------------------------------

 

 

By:

/s/ STEVEN J. HEASLIP

July 22, 2008

 

Steven J. Heaslip

Date

 

Senior Vice President

 

Global Human Resources

 

--------------------------------------------------------------------------------

Schedule I - Release

RELEASE

 

KNOW ALL PERSONS BY THESE PRESENTS that the undersigned,

Douglas J. Wetmore (hereinafter referred to as “Employee”), for and in
consideration of certain enhanced benefits described in the Separation Agreement
with the Employee dated July 22, 2008, heretofore to be paid or provided to the
Employee by International Flavors & Fragrances Inc., a New York corporation with
a place of business at 521 West 57th Street, New York, New York 10019
(hereinafter referred to as “IFF Inc.”), DOES HEREBY AGREE TO RELEASE and DOES
HEREBY RELEASE IFF Inc. and all of its parents, subsidiaries and affiliates and
its and their respective directors, officers and employees (hereinafter referred
to as “Releasees”) from all “Claims”, as hereinafter defined.

As used in this Release, the term “Claims” means and includes all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
actions, causes of action, rights, costs, losses and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever,

 

--------------------------------------------------------------------------------

known or unknown, suspected or unsuspected, which Employee now has, or claims to
have, or which Employee at any earlier time had, or claimed to have had, or
which Employee at any future time may have, or claim to have, against each or
any of the Releasees as to any matters occurring or arising on or before the
date this Release is executed by Employee. The Claims Employee is releasing
under this Release include, but are not limited to, rights arising out of
alleged violations of any contracts, express or implied, written or oral, or any
implied covenant of good faith and fair dealing, any public policy claim, and
any claims for wrongful discharge, fraud, misrepresentation, infliction of
emotional distress, tortious interference with contract or prospective economic
advantage or any other tort, and any other claims relating to or arising out of
Employee’s employment with IFF Inc. or the termination thereof, and any claim
for violation of any federal, state or other governmental statute, regulation or
ordinance including, but not limited to, the following, each as amended to date:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (race,
color, religion, sex and national origin discrimination); (2) Section 1981 of
the Civil Rights Act of 1866, 42 U.S.C. § 1981 (race discrimination); (3) the
Age Discrimination in Employment Act, as amended by the Older Worker Benefit
Protection Act, 29 U.S.C. 621 et seq. (age

 

--------------------------------------------------------------------------------

discrimination); (4) the Equal Pay Act of 1963, 29 U.S.C. § 206 (equal pay); (5)
Executive Order 11246 (race, color, religion, sex and national origin
discrimination); (6) Executive Order 11141 (age discrimination); (7) Section 503
of the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 et seq. (handicap
discrimination); (8) the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et
seq.;(9) the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001
et seq. (retirement matters); (10) the Sarbanes-Oxley Act of 2002, 15 U.S.C. §§
7201; and (11) any applicable New York, New Jersey or other statute or foreign
statute, regulation, ordinance (including without limitation the NJ Law against
Discrimination, NJSA 10:5-1 et seq.; NJ Conscientious Employee Protection Act,
NJSA 34:19-1 et seq.; NJ Family Leave Act, NJSA 34:11B-1 et seq. ;NJ Equal Pay
Act NJSA 34:11-56.1 et seq. ; NY Human Rights Law, NY Exec. Law 290 et seq.; NY
Equal Rights Law, NY Civil Rights Law 40-c et seq.; NY Whistleblower Protection
Law, NY Labor Law 740 et seq.; NY Family Leave Law, NY Labor Law 201-c et seq.;
and the NY Equal Pay Law, NY Labor Law 194) or case law relating to employment
terminations including wrongful termination.

Employee hereby represents that he has been given a period of forty-five (45)
days to review and consider this Release before signing it. Employee further
understands that he may use

 

--------------------------------------------------------------------------------

none or as much of this 45 day period as he wishes prior to signing.

Employee acknowledges that he has consulted with an attorney before signing this
Release.

Nothing herein shall waive or be construed as waiving any Claims of the Employee
for workers’ compensation or state unemployment benefits, or claims which may
arise after the execution hereof by the Employee, or claims related to the
Company’s failure to fulfill its obligations under the aforementioned Separation
Agreement.

 

Employee may revoke this Release within seven (7) days after he signs it.
Revocation can be made by delivering a written notice of revocation to Dennis
Meany, IFF Inc., 521 West 57th Street, New York, New York 10019. For such
revocation to be effective, Dennis Meany must receive written notice not later
than the close of business on the seventh day after the day on which Employee
executes this Release. If Employee revokes this Release, it shall not be
effective and shall be null and void.



--------------------------------------------------------------------------------

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, UNDERSTANDS IT AND IS
VOLUNTARILY EXECUTING IT.

(PLEASE READ THIS RELEASE CAREFULLY. IT COVERS ALL KNOWN AND UNKNOWN CLAIMS.)

 

Executed at New York, New York, on July 22, 2008.

 

 

 

      /S/ DOUGLAS J. WETMORE

 

Douglas J. Wetmore

 

 

Signature of Witness: /S/PATRICIA PINZEL

 

Print Name of Witness: /S/Patricia Pinzel

 

Address of Witness:    [INTENTIONALLY OMITTED]

 

 

 